


Exhibit 10.31


IDACORP, INC.
NON-EMPLOYEE DIRECTORS STOCK COMPENSATION PLAN
(As Amended January 16, 2014)


I.     Purpose


The purpose of the IDACORP, Inc. Non-Employee Directors Stock Compensation Plan
is to provide ownership of the Company's stock to non-employee members of the
Board of Directors and to strengthen the commonality of interest between
directors and shareholders.


II.     Definitions


When used herein, the following terms shall have the respective meanings set
forth below:


"Annual Retainer" means the annual retainer payable by the Company to
Non-Employee Directors and shall include, for purposes of this Plan, meeting
fees, cash retainers and any other cash compensation payable to Non-Employee
Directors by the Company for services as a director.


"Annual Meeting of Shareholders" means the annual meeting of shareholders of the
Company at which directors of the Company are elected.


"Board" or "Board of Directors" means the Board of Directors of the Company.


"Change in Control" means the earliest of the following to occur: (a) any person
(which shall not include the Company, any Subsidiary or any employee benefit
plan of the Company or of any Subsidiary) ("Person") or group (as that term is
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
(b) any Person or group (as that term is defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)) acquires ownership of the stock of the Company that,
together with stock held by such Person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company
(this part (b) applies only when there is a transfer of stock of the Company and
the Company's stock remains outstanding after the transaction); (c) a majority
of the members of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board; or (d) any Person or group (as that term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) assets from the Company that have a gross fair market value equal to
or more than 40% of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.




--------------------------------------------------------------------------------




Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change in Control for purposes of the Plan unless the
transaction or event constitutes a change in the ownership of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective
control of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion of the
assets of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)) and the term Change in Control shall be interpreted in a
manner consistent with the proper interpretation of the similar provisions in
the Section 409A Treasury Regulations.


"Code" means the Internal Revenue Code of 1986, as amended.


"Committee" means the Compensation Committee of the Board of Directors.


"Common Stock" means the common stock, without par value, of the Company.


"Company" means IDACORP, Inc., an Idaho corporation, and any successor
corporation.


"Deferral Account" means an account maintained by the Company in the name of a
Participant that is used to track the Deferred Stock Units of a Participant who
elects to defer receipt of his or her Stock Payments pursuant to Section VI
hereof.


"Deferral Election" means a Participant's deferral election, as defined in
Section VI(A) hereof.


"Deferred Stock Unit" means a notional entry in a Participant's Deferral Account
representing one share of Common Stock.


"Effective Date" means May 17, 1999.


"Employee" means any officer or other common law employee of the Company or of
any Subsidiary.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Non-Employee Director" or "Participant" means any person who is elected or
appointed to the Board of Directors of the Company and who is not an Employee.


"Plan" means the Company's Non-Employee Directors Stock Compensation Plan,
adopted by the Board on May 5, 1999, as it may be amended from time to time.


"Separation from Service" means a Participant's separation from service (as that
term is used in Section 409A(a)(2)(A)(i) of the Code) with the Company.






--------------------------------------------------------------------------------




"Stock Payment" means that portion of the Annual Retainer to be paid to
Non-Employee Directors in shares of Common Stock rather than cash for services
rendered as a director of the Company, as provided in Section V hereof.


"Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50 percent
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


III.     Shares of Common Stock Subject to the Plan


Subject to Section VII below, the maximum aggregate number of shares of Common
Stock that may be delivered under the Plan is 100,000 shares. The Common Stock
to be delivered under the Plan will be made available from treasury stock or
shares of Common Stock purchased on the open market.


IV.     Administration


The Plan shall be administered by the Compensation Committee of the Board of
Directors. The Company shall pay all costs of administration of the Plan.
Subject to and not inconsistent with the express provisions of the Plan, the
Committee has and may exercise such powers and authority of the Board as may be
necessary or appropriate for the Committee to carry out its functions under the
Plan. Without limiting the generality of the foregoing, the Committee shall have
full power and authority (i) to determine all questions of fact that may arise
under the Plan, (ii) to interpret the Plan and to make all other determinations
necessary or advisable for the administration of the Plan and (iii) to
prescribe, amend and rescind rules and regulations relating to the Plan,
including, without limitation, any rules which the Committee determines are
necessary or appropriate to ensure that the Company and the Plan will be able to
comply with all applicable provisions of any federal, state or local law. All
interpretations, determinations and actions by the Committee will be final and
binding upon all persons, including the Company, the Participants and their
estates and beneficiaries.


V.     Determination of Annual Retainer and Stock Payments


A.
Annual Retainer



The Board shall determine the Annual Retainer payable to all Non-Employee
Directors of the Company.


B.
Stock Payments



Subject to the provisions of Section V(C) below, each director who is a
Non-Employee Director on March 1 of each year shall receive, on March 1 or the
first business day thereafter, as a portion of the Annual Retainer, a Stock
Payment of $75,000 in value of Common Stock. Non-Employee Directors may elect to
defer receipt of the




--------------------------------------------------------------------------------




Stock Payment in accordance with the provisions of Section VI hereof. The number
of shares granted (or credited as Deferred Stock Units pursuant to a Deferral
Election in accordance with Section VI hereof) shall be determined based on (i)
for shares granted from treasury stock and Deferred Stock Units, the closing
price of the Common Stock on the consolidated transaction reporting system on
the business day immediately preceding the date paid to the Non-Employee
Director or credited to his or her Deferral Account, as the case may be, and
(ii) for open market purchases, the actual price paid to purchase the shares.


Non-Employee Directors who are initially elected to the Board after March 1 in
any year shall receive a prorated Stock Payment on the first business day of the
month following the effective date of their election to the Board, but in no
event later than March 15 of the year following the year in which they are
initially elected to the Board. The Stock Payment will be prorated by
multiplying $75,000 by a fraction, the numerator of which equals the number of
months (with a partial month counted as a full month) remaining in the calendar
year and the denominator of which is twelve.


At the time of payment (or, if applicable, at the time of distribution of any
shares of Common Stock pursuant to Section VI hereof), a certificate evidencing
the shares of Common Stock shall be registered in the name of the Participant
and issued to the Participant.


C.     Non-Employee Directors on April 1, 2007 and Thereafter


A Non-Employee Director initially elected to the Board effective on or after
April 1, 2007 shall receive, on March 1 or the first business day thereafter, a
prorated Stock Payment if the Board is aware on March 1 that the Non-Employee
Director will not continue to serve on the Board for the entire year. The number
of shares granted (or credited as Deferred Stock Units pursuant to a Deferral
Election) shall be calculated by multiplying $75,000 by a fraction, the
numerator of which is the number of actual or expected months (with a partial
month counted as a full month) of service on the Board during the year and the
denominator of which is twelve. If the Board is not aware on March 1 that a
Non-Employee Director initially elected to the Board effective on or after April
1, 2007 will not serve on the Board for the entire year, such Non-Employee
Director shall receive a full Stock Payment and shall not be required to forfeit
or otherwise return any shares of Common Stock granted as a Stock Payment or
credited as Deferred Stock Units pursuant to the Plan notwithstanding any change
in status of such Non-Employee Director which renders him or her ineligible to
continue as a Participant in the Plan.


D.     Non-Employee Directors Prior to April 1, 2007


A Non-Employee Director initially elected to the Board effective prior to April
1, 2007 will not receive a prorated Stock Payment as set forth in the
immediately preceding Section V(C), but rather will receive a full Stock Payment
on March 1 or the first business day thereafter, notwithstanding the fact that
the Board may be aware that the Non-Employee Director will not continue to serve
on the Board for the entire year. The




--------------------------------------------------------------------------------




number of shares granted (or credited as Deferred Stock Units pursuant to a
Deferral Election) shall be calculated in the manner set forth in Section V(B)
hereof. No Non-Employee Director who was a member of the Board effective prior
to April 1, 2007 shall be required to forfeit or otherwise return any shares of
Common Stock granted as a Stock Payment or credited as Deferred Stock Units
pursuant to the Plan notwithstanding any change in status of such Non-Employee
Director which renders him or her ineligible to continue as a Participant in the
Plan.


E.    No Further Stock Payments


Notwithstanding the foregoing, Non-Employee Directors will not receive a Stock
Payment under the Plan on or after February 26, 2010.


VI.    Deferral of Stock Payment


A.
Deferral Elections



A Participant may elect to defer receipt of his or her Stock Payment by timely
filing a deferral election (a "Deferral Election") in accordance with such
procedures as may from time to time be prescribed by the Committee. A Deferral
Election shall be valid only if it is delivered prior to the first day of the
calendar year in which the services giving rise to the Stock Payment being
deferred are to be performed.


A Participant's Deferral Election shall become irrevocable as of the last date
the Deferral Election could be delivered or such earlier date as may be
established by the Committee. A Participant may revoke or change a Deferral
Election at any time prior to the date the election becomes irrevocable, subject
to such restrictions as the Committee may establish from time to time. Any such
revocation or change shall be in a form and manner determined by the Committee.
A Participant's Deferral Election shall remain in effect and will apply to Stock
Payments in future years (beyond the first year to which it relates) unless and
until the Participant revokes the Deferral Election. The deadline for revocation
of a Deferral Election for this purpose shall be the same as the deadline for
delivering a Deferral Election with respect to the year or such earlier date as
may be established by the Committee. Revocation shall be effected by the
Participant's delivery of a Termination of Deferral Election Agreement or such
other document as the Committee may prescribe for such purpose.


If a valid Deferral Election is timely filed by a Participant, a Deferral
Account shall be established for the Participant and credited with a number of
Deferred Stock Units equal to the number of shares of Common Stock that would
have been received by the Participant pursuant to Section V hereof absent the
Deferral Election.


B.
Dividends



If dividends are paid on shares of Common Stock, a Participant's Deferral
Account shall be credited on the dividend payment date with a number of
additional Deferred Stock Units (and/or fraction thereof) determined by dividing
(i) the dividends




--------------------------------------------------------------------------------




that would have been paid on the Deferred Stock Units held in the Participant's
Deferral Account as of the dividend record date as if they were actual shares of
Common Stock by (ii) the closing price of the Common Stock on the consolidated
transaction reporting system on the dividend payment date.


C.
Deferred Stock Units



Amounts in a Participant's Deferral Account shall remain denominated in the form
of Deferred Stock Units until distributed.


D.    
Time of Distribution



Deferral Accounts shall be distributed (or, in the case of installments,
distributions shall commence) upon Separation from Service. Participants shall
elect in their Deferral Elections whether distributions shall be in a lump sum
or in installments, subject to such terms and conditions as the Committee may
from time to time prescribe. In the case of a Participant's death, whether
before or after distributions have commenced, the Participant's Deferral Account
balance shall be distributed in a lump sum as soon as practicable (but in all
events within 90 days) thereafter to the Participant's estate or, if applicable,
designated beneficiary.


Upon a Change in Control, the Participant's Deferral Account balance shall be
distributed in a lump sum as soon as practicable (but in all events within 90
days) thereafter to the Participant.


E.
Beneficiaries



A Participant may designate a beneficiary or beneficiaries (which may be an
entity other than a natural person) to receive any payments to be made under
Section VI hereof upon the Participant's death. At any time, and from time to
time, any such designation may be changed or canceled by the Participant without
the consent of any beneficiary. Any such designation, change or cancellation
must be by written notice filed with the Secretary of the Company and shall not
be effective until received by the Secretary of the Company. If a Participant
designates more than one beneficiary, any payments under Section VI hereof to
such beneficiaries shall be made in equal amounts unless the Participant has
designated otherwise, in which case the payments shall be made in the amounts
designated by the Participant. If no beneficiary has been designated by the
Participant, or the designated beneficiaries have predeceased the Participant,
payment shall be made to the Participant's estate. If any dispute shall arise as
to the entitlement of any person to any portion of the Participant’s Deferral
Account balance, the Company's obligations under this Plan will be satisfied if
it makes payment to the Participant's estate.


F.
Distribution of Deferral Accounts



Distribution shall be in shares of Common Stock, with each Deferred Stock Unit
equal to one share of Common Stock and any fractional shares paid in cash.






--------------------------------------------------------------------------------




G.
Section 409A



To the extent applicable, it is intended that this Plan will comply with Section
409A of the Code and any regulations and guidance issued thereunder, and the
Plan shall be interpreted accordingly.


VII.     Adjustments in Authorized Shares and Deferred Stock Units


In the event of any equity restructuring (within the meaning of Financial
Accounting Standards No. 123(R)), such as a stock dividend, stock split,
spinoff, rights offering or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause an equitable adjustment to be made in (i)
the number and kind of shares of Common Stock that may be delivered under the
Plan and (ii) the number and kind of Deferred Stock Units in Participants'
Deferral Accounts, in either case to prevent dilution or enlargement of rights.
In the event of any other change in corporate capitalization, such as a merger,
consolidation or liquidation, the Committee may, in its sole discretion, cause
an equitable adjustment as described in the foregoing sentence to be made, to
prevent dilution or enlargement of rights. The maximum number of shares issuable
under the Plan and the number of Deferred Stock Units allocated to a
Participant's Deferral Account as a result of any such adjustment shall be
rounded down to the nearest whole share or unit. Adjustments made by the
Committee pursuant to this Section VII shall be final, binding and conclusive.


VIII.     Amendment and Termination of Plan


The Board will have the power, in its discretion, to amend, suspend or terminate
the Plan at any time, subject to the satisfaction of all obligations under the
Plan to Participants (and Participants' estates and beneficiaries). However, no
such termination, suspension or amendment or other action with respect to the
Plan shall adversely affect the Participants' Deferral Account balances which
have accrued prior to such action.


IX.     Effective Date and Duration of the Plan


The Plan will become effective upon the Effective Date and shall remain in
effect, subject to the right of the Board of Directors to terminate the Plan at
any time pursuant to Section VIII, until all shares subject to the Plan have
been granted or distributed according to the Plan's provisions.


X.     Miscellaneous Provisions


A.     Continuation of Directors in Same Status


Nothing in the Plan or any action taken pursuant to the Plan shall be construed
as creating or constituting evidence of any agreement or understanding, express
or implied, that the Company will retain a Non-Employee Director as a director
or in any other capacity for any period of time or at a particular retainer or
other rate of compensation, as




--------------------------------------------------------------------------------




conferring upon any Participant any legal or other right to continue as a
director or in any other capacity, or as limiting, interfering with or otherwise
affecting the right of the Company to terminate a Participant in his or her
capacity as a director or otherwise at any time for any reason, with or without
cause, and without regard to the effect that such termination might have upon
him or her as a Participant under the Plan.


B.     Compliance with Government Regulations


Neither the Plan nor the Company shall be obligated to issue any shares of
Common Stock pursuant to the Plan at any time unless and until all applicable
requirements imposed by any federal and state securities and other laws, rules
and regulations, by any regulatory agencies or by any stock exchanges upon which
the Common Stock may be listed have been fully met. As a condition precedent to
any issuance of shares of Common Stock pursuant to the Plan, the Board or the
Committee may require a Participant to take any such action and to make any such
covenants, agreements and representations as the Board or the Committee, as the
case may be, in its discretion deems necessary or advisable to ensure compliance
with such requirements. The Company shall in no event be obligated to register
the shares of Common Stock deliverable under the Plan pursuant to the Securities
Act of 1933, as amended, or to qualify or register such shares under any
securities laws of any state upon their issuance under the Plan or at any time
thereafter, or to take any other action in order to cause the issuance and
delivery of such shares under the Plan or any subsequent offer, sale or other
transfer of such shares to comply with any such law, regulation or requirement.
Participants are responsible for complying with all applicable federal and state
securities and other laws, rules and regulations in connection with any offer,
sale or other transfer of the shares of Common Stock issued under the Plan or
any interest therein including, without limitation, compliance with the
registration requirements of the Securities Act of 1933, as amended (unless an
exemption therefrom is available), or with the provisions of Rule 144
promulgated thereunder, if applicable, or any successor provisions. Certificates
for shares of Common Stock may be legended as the Committee shall deem
appropriate.


C.     Nontransferability of Rights


No Participant shall have the right to assign the right to receive any Stock
Payment or any other right or interest under the Plan, contingent or otherwise,
or to cause or permit any encumbrance, pledge or charge of any nature to be
imposed on any such Stock Payment or any such right or interest (prior to the
issuance of stock certificates evidencing such Stock Payment).


D.    Successor Entities


All obligations of the Company or any Subsidiary under the Plan shall be binding
on any successor to the Company or any Subsidiary, respectively, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, reorganization or other transaction involving all or
substantially all of the business and/or assets of the Company or any
Subsidiary. References to the Company or Subsidiary in the Plan shall be deemed
to refer to the successors thereto, as applicable.






--------------------------------------------------------------------------------




E.    Severability


In the event that any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.


F.    Governing Law


To the extent not preempted by Federal law, the Plan and all rights and
obligations hereunder shall be governed by and interpreted in accordance with
the laws of the State of Idaho, without regard to conflicts of law provisions.


G.    No Right to Company Assets


Nothing in this Plan shall be construed as giving the Participant, Participant's
beneficiaries or any other person any equity or interest of any kind in the
assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person. As to any
claim for payments due under the provisions of this Plan, the Participant,
Participant's beneficiaries and any other persons having a claim for payments
shall be unsecured creditors of the Company.
___________________________________________________________


Amended as of September 20, 2007 to add proration


Amended as of November 15, 2007 to increase stock payment from $40,000 to
$45,000 effective January 1, 2008


Amended as of November 20, 2008 to permit deferrals


Amended as of February 26, 2010 to permit no further Stock Payments


Amended as of January 19, 2012 to increase stock payment from $45,000 to $60,000
effective January 1, 2012


Amended as of January 16, 2014 to increase stock payment from $60,000 to $75,000
effective January 1, 2014




